            Case 5:18-cv-02860-JFL Document 46 Filed 04/10/19 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOUJOUD ACHKAR                                     :   NO: 18-2860
JOSEPH ACHKAR                                      :
                                                   :
       W/H                                         :
                                                   :
               (Plaintiffs)                        :
                                                   :
       v.                                          :
                                                   :
WISCONSIN CHEESE GROUP, LLC                        :
D/B/A LA MORENITA BRAND                            :
WALMART, INC.                                      :
                                                   :
               (Defendants)                        :

      JOINT BRIEF SUMMARY OF CASE TO BE READ PRIOR TO VOIR DIRE

       Plaintiff, Noujoud Achkar, claims that she became ill after consuming a cheese product

called La Morenita Queso Fresco purchased from a Walmart location in Whitehall,

Pennsylvania. After she became ill, Ms. Achkar presented to Lehigh Valley Hospital on May 2,

2017, was discharged on May 15, 2017 and then readmitted on May 15, 2017 and discharged on

June 6, 2017 with a diagnosis of Listeria meningoencephalitis. Wisconsin Cheese Group, LLC

manufactures, distributes and sells La Morenita Brand Queso Fresco to Co-Defendant, Walmart,

Inc. and manufactured the cheese product at issue on January 18, 2017. Plaintiff, Noujoud

Achkar is seeking damages for her pain and suffering and medical expenses and her husband,

Joseph Achkar is seeking damages for loss of consortium.
